Title: To George Washington from Major General Alexander McDougall, 17 April 1779
From: McDougall, Alexander
To: Washington, George



Sir,
Head Qrs Pecks Kill [N.Y.] April 17th 1779

The inclosed Copy of mine, to Brigadier General Glover, will inform your Excellency, of the steps, I have taken, respecting the arrangement of the Bay Line, as far as it respects those troops at Providence. Colonel Sheppard and Major Cogswell, arrived here yesterday, as a Committee from Glovers Brigade. And I have directed, a Committee, from Nixons, Patersons, and late Learned’s, to meet those from Providence, tomorrow, with the Claims of all the Field Officers, and eldest Captains of those Brigades. I shall do every thing in my power, to prepare the work for a finishing Hand. I have the honor to be your most obedient and most Humble Servant
Alexr: McDougall
